DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on April 30, 2020.
Claims 21-40 are pending in this action. Claims 1-20 have been canceled. Claims 21-40 have been newly added. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,164,580. Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar features.
Please see the claim comparison: 
Application #16/863,346
US Patent 11,164,580
21. (New) A system to mix audio signals, comprising: a data processing system comprising one or more processors and memory; a natural language processor component of the data processing system to receive, via an interface of the data processing system and a network, data packets comprising an input audio signal detected by a sensor of a client device; the natural language processor component to parse the input audio signal to identify a request; a digital component selector component of the data processing system to: receive the request identified by the natural language processor component; select, responsive to the request, a first digital component provided by a first digital component provider device, the first digital component provider device having an identifier; select, via a real-time content selection process and based on a keyword identified in the input audio signal, a second digital component provided by a second digital component provider device; and a synthesizer component of the data processing system to: identify a plurality of audio chimes stored in memory of the client device; match, based on a policy, the identifier of the first digital component provider device to a first audio chime of the plurality of audio chimes stored in the memory of the client device; determine, based on a characteristic of the first audio chime, a configuration to combine the first digital component with the first audio chime; generate an action data structure comprising the first digital component, an -2- 4834-2384-1211.1Atty. Dkt. No. 098981-6062 (GGL-095USCN) indication of the first audio chime, and the configuration; and transmit, via the network, the action data structure and the second digital component to the client device to cause the client device to generate an output audio signal based on the action data structure and the second digital component, the output audio signal comprising the first digital component received via the first digital component provider device and the first audio chime retrieved from the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 22. (New) The system of claim 21, comprising: the digital component selector component to select the second digital component based on one of a broad match, exact match or phrase match.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 23. (New) The system of claim 21, comprising: the digital component selector component to select the second digital component based on subject matter of the second digital component matching the keyword of the input audio signal.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 24. (New) The system of claim 21, comprising the digital component selector component to: select the second digital component from a content campaign established by the second digital component provider device; and obtain information about the second digital component provider device stored in a content campaign data structure that maps to the second digital component.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 25. (New) The system of claim 21, comprising the data processing system to: identify, prior to receipt of the input audio signal detected by the sensor of the client device, one or more audio chimes of the plurality of audio chimes; and transmit the one or more audio chimes of the plurality of audio chimes to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 26. (New) The system of claim 21, comprising the data processing system to: receive, from the first digital component provider device, a request to register audio chimes; approve, based on a data quality score of the first digital component provider device, the request to register audio chimes for the first digital component provider device; receive, from the first digital component provider device, the first audio chime; and transmit, prior to receipt of the input audio signal detected by the sensor of the client device, the first audio chime to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 27. (New) The system of claim 21, comprising the data processing system to: parse a plurality of websites associated with digital component provider devices; identify, from the plurality of websites, a second plurality of audio chimes; filter, based on a memory reduction policy, the second plurality of audio chimes to remove one or more audio chimes from the second plurality of audio chimes to establish the plurality of audio chimes; and transmit, to the client device, the plurality of audio chimes for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 28. (New) The system of claim 21, wherein the characteristic of the first audio chime indicates that spoken words are absent from the first audio chime, comprising the data processing system to: determine, responsive to the characteristic of the first audio chime, the configuration comprising overlaying the first audio chime with at least a portion of the first digital component.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 29. (New) The system of claim 21, comprising the data processing system to: identify a second audio chime corresponding to the second digital component provider device; determine, based on the characteristic of the first audio chime and a characteristic of the second audio chime, a second configuration to combine the first digital component and the -4- 4834-2384-1211.1Atty. Dkt. No. 098981-6062 (GGL-095USCN) second digital component with the first audio chime and the second audio chime; and generate the action data structure comprising the first digital component, the second digital component, the indication of the first audio chime, an indication of the second audio chime, and the second configuration.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 30. (New) The system of claim 21, comprising the data processing system to: receive a second request corresponding to a second client device; select, responsive to the second request, the first digital component provided by the first digital component provider device; identify a second plurality of audio chimes stored in memory of the second client device; and match, based on the policy, the identifier of the first digital component provider device to a second audio chime of the second plurality of audio chimes stored in the memory of the second client device, the second audio chime different from the first audio chime.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 31. (New) A method of mixing audio signals, comprising: receiving, by a natural language processor component of a data processing system, via an interface of the data processing system and a network, data packets comprising an input audio signal detected by a sensor of a client device; parsing, by the natural language processor component, the input audio signal to identify a request; receiving, by a digital component selector component of the data processing system, the request identified by the natural language processor component; selecting, by the digital component selector component responsive to the request, a first digital component provided by a first digital component provider device, the first digital component provider device having an identifier; selecting, by the digital component selector component via a real-time content selection process and based on a keyword identified in the input audio signal, a second digital component provided by a second digital component provider device;  -5- 4834-2384-1211.1Atty. Dkt. No. 098981-6062 (GGL-095USCN) identifying, by a synthesizer component of the data processing system, a plurality of audio chimes stored in memory of the client device; matching, by the synthesizer component based on a policy, the identifier of the first digital component provider device to a first audio chime of the plurality of audio chimes stored in the memory of the client device; determining, by the synthesizer component based on a characteristic of the first audio chime, a configuration to combine the first digital component with the first audio chime; generating, by the synthesizer component, an action data structure comprising the first digital component, an indication of the first audio chime, and the configuration; and transmitting, by the synthesizer component via the network, the action data structure and the second digital component to the client device to cause the client device to generate an output audio signal based on the action data structure and the second digital component, the output audio signal comprising the first digital component received via the first digital component provider device and the first audio chime retrieved from the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 32. (New) The method of claim 31, comprising: selecting, by the digital component selector component, the second digital component based on one of a broad match, exact match or phrase match.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 33. (New) The method of claim 31, comprising: selecting, by the digital component selector component, the second digital component based on subject matter of the second digital component matching the keyword of the input audio signal.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 34. (New) The method of claim 31, comprising: selecting, by the digital component selector component, the second digital component from a content campaign established by the second digital component provider device; and obtaining, by the digital component selector component, information about the second digital component provider device stored in a content campaign data structure that maps to the -6- 4834-2384-1211.1Atty. Dkt. No. 098981-6062 (GGL-095USCN) second digital component.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 35. (New) The method of claim 31, comprising: identifying, by the data processing system prior to receipt of the input audio signal detected by the sensor of the client device, one or more audio chimes of the plurality of audio chimes; and transmitting, by the data processing system, the one or more audio chimes of the plurality of audio chimes to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 36. (New) The method of claim 31, comprising: receiving, by the data processing system from the first digital component provider device, a request to register audio chimes; approving, by the data processing system based on a data quality score of the first digital component provider device, the request to register audio chimes for the first digital component provider device; receiving, by the data processing system from the first digital component provider device, the first audio chime; and transmitting, by the data processing system prior to receipt of the input audio signal detected by the sensor of the client device, the first audio chime to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 37. (New) The method of claim 31, comprising: parsing, by the data processing system, a plurality of websites associated with digital component provider devices; identifying, by the data processing system from the plurality of websites, a second plurality of audio chimes; filtering, by the data processing system based on a memory reduction policy, the second plurality of audio chimes to remove one or more audio chimes from the second plurality of audio chimes to establish the plurality of audio chimes; and  -7- 4834-2384-1211.1Atty. Dkt. No. 098981-6062 (GGL-095USCN) transmitting, by the data processing system to the client device, the plurality of audio chimes for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 38. (New) The method of claim 31, wherein the characteristic of the first audio chime indicates that spoken words are absent from the first audio chime, comprising: determining, by the data processing system responsive to the characteristic of the first audio chime, the configuration comprising overlaying the first audio chime with at least a portion of the first digital component.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 39. (New) The method of claim 31, comprising: identifying, by the data processing system, a second audio chime corresponding to the second digital component provider device; determining, by the data processing system based on the characteristic of the first audio chime and a characteristic of the second audio chime, a second configuration to combine the first digital component and the second digital component with the first audio chime and the second audio chime; and generating, by the data processing system, the action data structure comprising the first digital component, the second digital component, the indication of the first audio chime, an indication of the second audio chime, and the second configuration.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 40. (New) The method of claim 31, comprising: receiving, by the data processing system, a second request corresponding to a second client device; selecting, by the data processing system responsive to the second request, the first digital component provided by the first digital component provider device; identifying, by the data processing system, a second plurality of audio chimes stored in memory of the second client device; and matching, by the data processing system based on the policy, the identifier of the first digital component provider device to a second audio chime of the second plurality of audio -8- 4834-2384-1211.1Atty. Dkt. No. 098981-6062 (GGL-095USCN) chimes stored in the memory of the second client device, the second audio chime different from the first audio chime.

1.  A system to mix audio signals, comprising: a data processing system comprising one or more processors and memory; a natural language processor component of the data processing system to receive, via an interface of the data processing system and a network, data packets comprising an input audio signal detected by a sensor of a client device; the natural language processor component to parse the input audio signal to identify a request; a digital component selector component of the data processing system to: receive the request identified by the natural language processor; select, responsive to the request, a digital component provided by a digital component provider device, the digital component provider device having an identifier; and a synthesizer component of the data processing system to: identify a plurality of audio chimes stored in memory of the client device; match, based on a policy, the identifier of the digital component provider device to a first audio chime of the plurality of audio chimes stored in the memory of the client device; determine, based on a characteristic of the first audio chime, a configuration to combine the digital component with the first audio chime; generate an action data structure comprising the digital component, an indication of the first audio chime, and the configuration; and transmit, via the network, the action data structure to the client device to cause the client device to generate an output audio signal based on the action data structure, the output audio signal comprising the digital component received via the digital component provider device and the first audio chime retrieved from the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 2. The system of claim 1, comprising the data processing system to: identify, prior to receipt of the input audio signal detected by the sensor of the client device, one or more audio chimes of the plurality of audio chimes; and transmit the one or more audio chimes of the plurality of audio chimes to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 3. The system of claim 1, comprising the data processing system to: request, prior to receipt of the input audio signal detected by the sensor of the client device, a list of audio chimes stored in memory of the client device; and receive, responsive to the request, the list of chimes comprising an identification of the plurality of audio chimes stored in memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 4. The system of claim 1, comprising the data processing system to: determine, based on a plurality of historical requests received from the client device, a plurality of digital component provider devices associated with digital components responsive to the plurality of historical requests; identify a second plurality of chimes corresponding to the plurality of digital component provider devices; and transmit the second plurality of chimes to the client device for storage in the memory.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 5. The system of claim 1, comprising the data processing system to: receive, from the digital component provider device, a request to register audio chimes; approve, based on a data quality score of the digital component provider device, the request to register audio chimes for the digital component provider device; receive, from the digital component provider device, the first chime; and transmit, prior to receipt of the input audio signal detected by the sensor of the client -3- 4818-4287-0940.1Atty. Dkt. No. 09898 1-2309 (GGL-095US) device, the first audio chime to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 6. The system of claim 1, comprising the data processing system to: parse a plurality of websites associated with digital component provider devices; identify, from the plurality of websites, a second plurality of audio chimes; filter, based on a memory reduction policy, the second plurality of audio chimes to remove one or more audio chimes from the second plurality of audio chimes to establish the plurality of audio chimes; and transmit, to the client device, the plurality of audio chimes for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 7. The system of claim 1, comprising the data processing system to: access a website associated with the digital component provider device; identify, via the website, a second plurality of audio chimes; rank, based on a machine learning technique, the second plurality of audio chimes to assign the first audio chime a higher rank relative to a second audio chime of the second plurality of audio chimes; and transmit, to the client device responsive to the rank, the first audio chime for storage in the memory of the client device.  
 

    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 8. The system of claim 1, comprising the data processing system to: access a website associated with the digital component provider device; identify, via the website, a second plurality of audio chimes comprising the first audio chime and a second audio chime; determine that the first audio chime comprises spoken words; determine that the second audio chime is absent spoken words;  -4- 4818-4287-0940.1Atty. Dkt. No. 09898 1-2309 (GGL-095US) assign, based on the first audio chime comprising spoken words and the second audio chime absent spoken words, the first audio chime a higher rank relative to the second audio chime; and transmit, to the client device responsive to the assignment, the first audio chime for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 9. The system of claim 1, wherein the characteristic of the first audio chime indicates that spoken words are absent from the first audio chime, comprising the data processing system to: determine, responsive to the characteristic of the first audio chime, the configuration comprising overlaying the first audio chime with at least a portion of the digital component.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 10. The system of claim 1, wherein the characteristic of the first audio chime indicates that the first audio chime includes spoken words, comprising the data processing system to: determine, responsive to the characteristic of the first audio chime, the configuration comprising appending the first audio chime to the digital component in a non-overlapping manner before or after the digital component.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 11. The system of claim 1, comprising the data processing system to: select, responsive to the request, a second digital component provided by a second digital component provider device having a second identifier; identify a second chime corresponding to the second digital component provider device; determine, based on the characteristic of the first audio chime and a characteristic of the second audio chime, a second configuration to combine the digital component and the second digital component with the first audio chime and the second audio chime; generate the action data structure comprising the digital component, the second digital component, the indication of the first audio chime, an indication of the second audio chime, and  -5- 4818-4287-0940.1Atty. Dkt. No. 09898 1-2309 (GGL-095US) the second configuration.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 12. The system of claim 1, comprising the data processing system to: receive a second request corresponding to a second client device; select, responsive to the second request, the digital component provided by the digital component provider device; identify a second plurality of audio chimes stored in memory of the second client device; and match, based on the policy, the identifier of the digital component provider device to a second audio chime of the second plurality of audio chimes stored in the memory of the second client device, the second audio chime different from the first audio chime.  

 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 13. A method of mixing audio signals, comprising: receiving, via an interface of a data processing system and a network, data packets comprising an input audio signal detected by a sensor of a client device; parsing, by the data processing system, the input audio signal to identify a request; selecting, by the data processing system responsive to the request, a digital component provided by a digital component provider device, the digital component provider device having an identifier; identifying, by the data processing system, a plurality of audio chimes stored in memory of the client device; matching, by the data processing system based on a policy, the identifier of the digital component provider device to a first audio chime of the plurality of audio chimes stored in the memory of the client device; determining, by the data processing system based on a characteristic of the first audio chime, a configuration to combine the digital component with the first audio chime; generating, by the data processing system, an action data structure comprising the digital component, an indication of the first audio chime, and the configuration; and  -6- 4818-4287-0940.1Atty. Dkt. No. 09898 1-2309 (GGL-095US) transmitting, by the data processing system via the network, the action data structure to the client device to cause the client device to generate an output audio signal based on the action data structure, the output audio signal comprising the digital component received via the digital component provider device and the first audio chime retrieved from the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 14. The method of claim 13, comprising: identifying, by the data processing system prior to receipt of the input audio signal detected by the sensor of the client device, one or more audio chimes of the plurality of audio chimes; and transmitting, by the data processing system, the one or more audio chimes of the plurality of audio chimes to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 15. The method of claim 13, comprising: requesting, by the data processing system prior to receipt of the input audio signal detected by the sensor of the client device, a list of audio chimes stored in memory of the client device; and receiving, by the data processing system responsive to the request, the list of chimes comprising an identification of the plurality of audio chimes stored in memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 16. The method of claim 1 3, comprising: determining, by the data processing system based on a plurality of historical requests received from the client device, a plurality of digital component provider devices associated with digital components responsive to the plurality of historical requests; identifying, by the data processing system, a second plurality of chimes corresponding to the plurality of digital component provider devices; and transmitting, by the data processing system, the second plurality of chimes to the client device for storage in the memory.  
 

    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 17. The method of claim 13, comprising: receiving, by the data processing system, from the digital component provider device, a request to register audio chimes; approving, by the data processing system, based on a data quality score of the digital component provider device, the request to register audio chimes for the digital component provider device; receiving, by the data processing system from the digital component provider device, the first chime; and transmitting, by the data processing system prior to receipt of the input audio signal detected by the sensor of the client device, the first audio chime to the client device for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 18. The method of claim 13, comprising: parsing, by the data processing system, a plurality of websites associated with digital component provider devices; identifying, by the data processing system, from the plurality of websites, a second plurality of audio chimes; filtering, by the data processing system based on a memory reduction policy, the second plurality of audio chimes to remove one or more audio chimes from the second plurality of audio chimes to establish the plurality of audio chimes; and transmitting, by the data processing system to the client device, the plurality of audio chimes for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 19. The method of claim13, comprising: accessing, by the data processing system, a web site associated with digital component provider device; identifying, by the data processing system via the website, a second plurality of audio chimes;  -8- 4818-4287-0940.1Atty. Dkt. No. 09898 1-2309 (GGL-095US) ranking, by the data processing system based on a machine learning technique, the second plurality of audio chimes to assign the first audio chime a higher rank relative to a second audio chime of the second plurality of audio chimes; and transmitting, by the data processing system to the client device responsive to the rank, the first audio chime for storage in the memory of the client device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 20. The method of claim 13, comprising: accessing, by the data processing system, a web site associated with digital component provider device; identifying, by the data processing system, via the website, a second plurality of audio chimes comprising the first audio chime and a second audio chime; determining, by the data processing system, that the first audio chime comprises spoken words; determining, by the data processing system, that the second audio chime is absent spoken words; assigning, by the data processing system, based on the first audio chime comprising spoken words and the second audio chime absent spoken words, the first audio chime a higher rank relative to the second audio chime; and transmitting, by the data processing system, to the client device responsive to the assignment, the first audio chime for storage in the memory of the client device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent of Soto (US 10,602,268) discloses in Paragraph 0027, “the occurrence of the wake-word event typically causes the NMD to perform additional processes involving the detected sound. In some implementations, these additional processes may include outputting an alert (e.g., an audible chime and/or a light indicator) indicating that a wake word has been identified and extracting detected-sound data from a buffer, among other possible additional processes. Extracting the detected sound may include reading out and packaging a stream of the detected-sound according to a particular format and transmitting the packaged sound-data to an appropriate VAS for interpretation”.

US Patent of Elliot et al. (US 10,038,419) discloses at col. 2, lines 27-36, “the master streaming audio player may be further configured to communicate a third audio stream including an audio chime to the at least one slave streaming audio player, the third audio stream including a third tag identifying the third audio stream as including the audio chime, and the at least one slave streaming audio player is configured to identify the third tag in the third audio stream and to apply a third equalization profile different from the first equalization profile to the third audio stream responsive to detecting the third tag’.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
November 6, 2021								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656